 NEWLY WEDS FOODSNewly Weds Foods, Inc. and Local 348, Bakery,Confectionery and Tobacco Workers Interna-tional Union, AFL-CIO. Case 1-CA-2142730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 29 September1983, the General Counsel of the National LaborRelations Board issued a complaint 31 October1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 9 September 1983,following a Board election in Case 1-RC-17754,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) The complaint fur-ther alleges that since 14 September 1983 the Com-pany has refused to bargain with the Union. On 14November 1983 the Respondent filed its answer ad-mitting in part and denying in part the allegationsin the complaint.On 16 December 1983 the General Counsel fileda Motion for Summary Judgment. On 22 Decem-ber 1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint the Respondentadmits the Union's request to bargain and the Re-spondent's refusal, but attacks the validity of theUnion's certification on the basis of its continuingdisputation of the eligibility of challenged voterDonald McPherson. In addition, the Respondenturges that a hearing is necessary to determinewhether the employee turnover since the 2 Decem-ber 1982 election presents special circumstances re-lieving the Respondent of its bargaining obligation.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have been270 NLRB No. 65litigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding.' We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly we grant the Motion for SummaryJudgment.2On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent is a Delaware corporationwhich manufactures food coatings and relatedproducts at its facility in Watertown, Massachu-setts, where it annually purchases goods valued inexcess of $50,000 directly from points located out-side the Commonwealth of Massachusetts. We findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theAct.1. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 2 December 1982the Union was certified 9 September 1983 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All regular full-time and all regular part-timeproduction and maintenance employees at theEmployer's 80 Grove Street, Watertown, Mas-sachusetts facility, including panko, blending,bread line, sanitation, janitors, shipping, receiv-ing, and truck drivers, but excluding all otherEmployee turnover since the election does not affect the validity ofthe certification. Gunton Co., 227 NLRB 1875. 1876 (1977). MemberHunter rejects the Respondent's contention that a hearing is warrantedbased on its assertion of employee turnorver in the unit. In so doing, hefinds that even accepting the Respondent's assertion as true, the turnoverhere would not constitute extraordinary circumstances sufficient to war-rant the witholding of a bargaining order based on the Union's certifica-tion. See Vitek Electronics, 268 NLRB 522 fn. 4 (1984).1 Chairman Dotson did not participate in the underlying representationproceeding.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, including office clerical employees,guards and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 12 September 1983 the Union has request-ed the Respondent to bargain and since 14 Septem-ber 1983 the Respondent has refused. We find thatthis refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy refusing on and after 14 September 1983 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Newly Weds Foods, Inc., Water-town, Massachusetts, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Refusing to bargain with Local 348, Bakery,Confectionery and Tobacco Workers InternationalUnion of America, AFL-CIO, as the exclusive bar-gaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All regular full-time and all regular part-timeproduction and maintenance employees at theEmployer's 80 Grove Street, Watertown, Mas-sachusetts facility, including panko, blending,bread line, sanitation, janitors, shipping, receiv-ing, and truck drivers, but excluding all otheremployees, including office clerical employees,guards and supervisors as defined in the Act.(b) Post at its facility in Watertown, Massachu-setts, copies of the attached notice marked "Appen-dix."3Copies of the notice, on forms provided bythe Regional Director for Region I, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Local 348,Bakery, Confectionery and Tobacco WorkersInternational Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.358 NEWLY WEDS FOODSWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All regular full-time and all regular part-timeproduction and maintenance employees at theEmployer's 80 Grove Street, Watertown, Mas-sachusetts facility, including panko, blending,bread line, sanitation, janitors, shipping, receiv-ing, and truck drivers, but excluding all otheremployees, including office clerical employees,guards and supervisors as defined in the Act.NEWLY WEDS FOODS, INC.359